DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4, is objected to because of the following informalities:  In claim 4, lines 3, recites “the coordinate values”, however should recite “.  Appropriate correction is required.
Claim 5, is objected to because of the following informalities:  In claim 5, lines 3, recites “the coordinate values”, however should recite “.  Appropriate correction is required.
Claim 10, is objected to because of the following informalities:  In claim 10, lines 2, recites “the coordinate values”, however should recite “.  Appropriate correction is required.
Claim 11, is objected to because of the following informalities:  In claim 11, lines 2, recites “the coordinate values”, however should recite “.  Appropriate correction is required.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 13-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US PGPUB 5,469,189) and further in view of Liao (US PGPUB 2012/0121198 A1).

As per claim 1, Noguchi discloses an image processing method that is applied to an image with a rectangular shape (Noguchi, Figs. 4-6), the method comprising: 
dividing the image into a plurality of areas based on right angles of the image (Noguchi, Fig. 4:A:B:C:D), and establishing a corresponding rectangular coordinate system for the right angle within each of the plurality of areas (Noguchi, Fig. 4, shows each rectangular coordinate system with straight lines which are parallel to rectangular sides constituting the right angle), where straight lines which are parallel to rectangular sides constituting the right angle and are at a first distance and a second distance from the rectangular 
Noguchi does not explicitly disclose determining whether a pixel in the image is located in the first quadrant of the rectangular coordinate system; and 
performing an operation on the pixel when the pixel is located in the first quadrant of the rectangular coordinate system, otherwise, performing no operation on the pixel.
Liao discloses determining whether a pixel in the image is located in the first quadrant of the rectangular coordinate system (Liao, Fig. 1B:149, and paragraph 53, discloses quadrant analyzer); and 
performing an operation on the pixel when the pixel is located in the first quadrant of the rectangular coordinate system, otherwise, performing no operation on the pixel (Liao, Fig. 1B:149, and paragraphs 53 and 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Noguchi teachings by implementing a quadrant analyzer to the system, as taught by Liao.
The motivation would be to provide an improved system with reduced memory utilization (paragraph 16), as taught by Liao.


As per claim 7, Noguchi discloses an image processing apparatus that applied to an image with a rectangular shape (Noguchi, Fig. 2 and Figs. 4-6), the apparatus comprising: 
a processor (Noguchi, Fig. 2:6) and a memory for storing instructions executable by the processor (Noguchi, Fig. 2:6:7), wherein the processor is configured to: 
For rest of claim limitations please see the analysis of claim 1.

As per claim 13, Noguchi discloses a terminal device (Noguchi, Fig. 2), comprising a memory (Noguchi, Fig. 2:7), a processor (Noguchi, Fig. 2:6), and a computer program stored on the memory that, when executed by the processor (Noguchi, Fig. 2:6:7), causes the processor to execute an image processing method (Noguchi, Figs. 4-6), the method being applied to an image with a rectangular shape and comprising: 
For rest of claim limitations please see the analysis of claim 1.

As per claim 14, Noguchi discloses a non-transitory computer storage medium with a computer program stored thereon (Noguchi, Fig. 2:7), wherein the program implements the method according to claim 1 (please see analysis of claim 1) when executed by a processor (Noguchi, Fig. 2:6:7).



Claims 2, 4, 5, 8, 10, and 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US PGPUB 5,469,189) and further in view of Liao (US PGPUB 2012/0121198 A1) and further in view of Myke (US PGPUB 2003/0228067 A1).

As per claim 2, Noguchi in view of Liao further discloses the method according to claim 1, wherein the determining whether a pixel in the image is located in the first quadrant further comprises: 
establishing an image coordinate system (Noguchi, Fig. 4) and determining a center point of the image, where a vertex of one right angle of the image is taken as an origin of the image coordinate system, two rectangular sides constituting the right angle are taken as positive semi-axes of a first axis and a second axis of the image coordinate system, respectively (Noguchi, Fig. 4:A:B:C:D);
Noguchi in view of Liao does not explicitly disclose calculating relative position coordinates of the pixel relative to the center point; calculating absolute position coordinates of the pixel relative to the center point based on the relative position coordinates; and determining whether the pixel is located in the first quadrant of the rectangular coordinate system according to the absolute position coordinates.
Myke discloses calculating relative position coordinates of the pixel relative to the center point (Myke, Fig. 3:S304 and Fig. 15:S1504, discloses relative position determination); 

determining whether the pixel is located in the first quadrant of the rectangular coordinate system according to the absolute position coordinates (Myke, paragraphs 123, 192, 162 and 195).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a pixel value determination unit to the system, as taught by Myke.
The motivation would be to provide an improved system to visually remove 
low-frequency noise contained in image data (paragraph 21), as taught by Myke.

As per claim 4, Noguchi in view of Liao further discloses the method according to claim 1, wherein the performing an operation on the pixel further comprises: 
Noguchi in view of Liao does not explicitly disclose substituting the coordinate values of the pixel in the corresponding rectangular coordinate system into a processing formula for calculation, and determining whether the pixel is located in an area defined by a curve represented by the processing formula.
Myke discloses substituting the coordinate values of the pixel in the corresponding rectangular coordinate system into a processing formula for calculation (Myke, paragraphs 22, 92 and 144, discloses “substitution means for generating new image data by substituting the pixel value of the predetermined pixel by the new pixel value”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a substitution means to the system, as taught by Myke.
The motivation would be to provide an improved system to visually remove 
low-frequency noise contained in image data (paragraph 21), as taught by Myke.

As per claim 5, Noguchi in view of Liao in view of Myke further discloses the method according to claim 2, wherein the performing an operation on the pixel further comprises: substituting the coordinate values of the pixel in the corresponding rectangular coordinate system into a processing formula for calculation (Myke, paragraphs 22, 92 and 144, discloses “substitution means for generating new image data by substituting the pixel value of the predetermined pixel by the new pixel value”), and determining whether the pixel is located in an area defined by a curve represented by the processing formula (Myke, paragraphs 144 and 145).

As per claim 8, please see the analysis of claim 2.

As per claim 10, please see the analysis of claim 4.

As per claim 11, please see the analysis of claim 5.



Allowable Subject Matter
Claims 3, 6, 9 and 12, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SYED HAIDER/Primary Examiner, Art Unit 2633